DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-10, drawn to product of imaging lens comprising10<vd2<29, classified in G02B13/0045;
II. Claim(s) 11-20, drawn to product of imaging lens comprising10<vd4<29, classified in G02B13/0045;
There is no linking claim.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are related as different products.  The inventions are distinct if each can be shown to have different utility by itself not required by the other.  In the instant case, each invention has utilities not required by the other(s) as described above.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Douglas Mueller on 3/5/2021. 
The application has been amended as follows:
In the claims: 
	11-20. (canceled).

Allowable Subject Matter
Claim(s) 1-10 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Shi (US 20190121090).

    PNG
    media_image1.png
    397
    272
    media_image1.png
    Greyscale

Shi teaches an imaging lens (Fig. 5, [104-], Tables 5-9) comprising in order from an object side to an image side,
a first lens with positive refractive power having an object-side surface being convex in a paraxial region (as seen in Fig. 5),
a second lens with negative refractive power in a paraxial region (Table 9, -14.126),
a third lens,
a fourth lens being a double-sided aspheric lens (Table 6),
a fifth lens,
a sixth lens having an image-side surface being concave in a paraxial region (Table 5, R12>0), and
a seventh lens with negative refractive power having an image-side surface being concave in a paraxial region, wherein the image-side surface of said seventh lens is an aspheric surface having at least one pole point in a position off the optical axis (as seen in Fig. 5), and following conditional expressions (2) and (3) are satisfied:
(56.1/22.4)  (2)
0.10<(T5/TTL)×100<0.40 (0.015/4.39)  (3)
where
νd2: an abbe number at d-ray of the second lens,
νd3: an abbe number at d-ray of the third lens,
νd5: an abbe number at d-ray of the fifth lens,
T5: a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens, and
TTL: a total track length.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an imaging lens including “10.00<νd2<29.00  (1)”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234